Citation Nr: 0009514	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
osteochondritis dissecans of the right knee, evaluated as 20 
percent disabling, prior to April 14, 1998.

2.  Entitlement to an increased evaluation for post-operative 
osteochondritis dissecans of the right knee, evaluated as 20 
percent disabling, from July 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This rating increased from 10 percent 
to 20 percent the evaluation assigned to the service-
connected right knee disability.


REMAND

Initially, the Board finds the veteran's claims for increased 
compensation benefits for his service-connected post-
operative osteochondritis dissecans of the right knee prior 
to April 14, and from July 1, 1998 are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  The United States Court of Appeals for Veterans 
Claims (hereinafter, the Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Given that the claims are well grounded, the Board finds that 
further development is required for the following reasons.

First, the veteran has raised an inexorably intertwined issue 
that must be addressed by the RO prior to the Board's review 
of the issue of entitlement to a rating in excess of 20 
percent for the veteran's post-operative osteochondritis 
dissecans of the right knee (right knee disability).  In 
October 1998, the veteran timely appealed the increased 
rating issue for his service-connected right knee disability.  
In his October 1998 substantive appeal he also, for the first 
time, specifically disagreed with the RO's May 1998 decision 
assigning a total temporary evaluation effective April 14 
through May 31, 1998.  He contended that the temporary 
evaluation should have been effective March 7, 1998, a little 
over one month prior to the RO's assignment.  The Board 
recognizes this as a timely notice of disagreement to the 
RO's May 1998 decision.  

The law requires that VA must issue a statement of the case 
after a timely notice of disagreement has been filed.  
38 C.F.R. § 19.26 (1999).  To date, however, a statement of 
the case has yet to be issued to the veteran.  Therefore, in 
accordance with the decision in Manlincon v. West, 12 Vet. 
App. 238 (1999), this issue is remanded to the RO for 
appropriate action.

Second, given that the issue with respect to the earlier 
effective date for the temporary total evaluation is 
inexorably intertwined with the issue currently on appeal, 
the development outlined above must be completed before the 
Board may address the issue of entitlement to a rating in 
excess of 20 percent for his service-connected right knee 
disability.  

Third, the Board notes that the RO has evaluated the 
veteran's right knee disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999) for malunion of the 
tibia and fibula.  The Board acknowledges that in a separate 
decision in August 1999, the RO denied the veteran's claim of 
entitlement to service connection for arthritis of the right 
knee secondary to his service-connected osteochondritis of 
the right knee.  He has not appealed this determination.  
Nevertheless, in determining the proper evaluation for the 
service-connected right knee disorder, an attempt must be 
made to separate impairment due to the service-connected 
post-operative osteochondritis dissecans from impairment due 
to the right knee arthritis which the RO has determined is 
unrelated to the service-connected disorder.  Thus, another 
VA examination is necessary.  

If the RO thereafter considers a diagnostic code based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered, and the examinations 
upon which rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board points out that among the diagnostic codes possibly 
applicable to the right knee, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (1999) are based essentially on range of 
motion.

In evaluating disability in a joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should be made by an examiner 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca at 206.  The 
examination reports currently of record do not address the 
considerations discussed by the Court in DeLuca, thus, it 
will be necessary to have the veteran examined under the 
guidelines set out in that decision, prior to the Board's 
determination.
 
Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers, private and/or VA, who 
treated him for complaints regarding his 
service-connected right knee since 
January 1999.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the right knee.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted, to 
include an x-ray study.  The examination 
report should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the right knee.  
With respect to all diagnoses of the 
right knee, the examiner should 
specifically state which, if any, are a 
manifestation of or otherwise related to 
the service-connected post-operative 
osteochondritis dissecans of the right 
knee.  For all diagnoses found not to be 
related to the service-connected 
disorder, the examiner should, to the 
extent possible, differentiate symptoms 
due to the unrelated disorder from those 
due to the service-connected disorder and 
related diagnoses.  If this cannot be 
done, the examiner should so state.  
Whether there is lateral instability and 
recurrent subluxation, or malunion of the 
tibia and fibula, should also be 
indicated and, if so, the extent thereof.  
The examiner should also state whether 
there are x-ray findings of arthritis in 
the right knee.  The range of motion 
should be set forth.  Moreover, the 
extent of any functional loss of the 
right knee due to weakened movement, 
excess fatigability, incoordination, or 
pain on use should be noted.  The 
examiner should also state whether any 
pain claimed by the veteran is supported 
by adequate pathology and evidenced by 
his visible behavior.  Any additional 
impairment on use should be described in 
terms of the degree of additional range-
of-motion loss.  See DeLuca.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4.  With respect to the issue of 
entitlement to an earlier effective date 
for the temporary total evaluation, prior 
to April 14, 1998, the RO should, in 
accordance with applicable procedures, 
consider any evidence obtained since the 
notice of disagreement, and as 
appropriate issue a statement of the case 
on this issue.  The claimant is advised 
that he must submit a timely substantive 
appeal to perfect his right to appellate 
review on this issue by the Board.

The Board takes this opportunity to note 
that it does not have appellate 
jurisdiction over this claim for 
entitlement to an earlier effective date, 
and that it should be referred by the RO 
to the Board for appellate consideration 
if and only if the veteran files a timely 
substantive appeal.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca and all 
other applicable VA regulations, 
including 38 C.F.R. §§ 4.40 and 4.45, 
should be specifically discussed.  The RO 
should evaluate the veteran's right knee 
disability under 38 C.F.R. § 4.71a, to 
include consideration of all applicable 
diagnostic codes and VAOPGCPREC 23-97 and 
9-98, if indicated.  The RO should also 
consider whether referral for assignment 
of an extraschedular rating should be 
made, in accordance with 38 C.F.R. § 
3.321(b) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond to 
any claims in appellate status.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


